DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 11, 13-14, 21-23, 25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber-Grabau (US 2016/0245916 A1).

0051), the system comprising:

at least one remote camera system (fig. 1: interaction volume 102; ¶0203), each of the at least one remote camera system comprising an image capture device coupled to a processor (fig. 1: light detector 110; ¶0076) and a wireless transmitter (¶0055; ¶0102), each of the at least one remote camera system having a pest detection surface (fig. 1: open ends 102A and 102B that allow for the passage of objects) and being configured to:
capture one or more images of the pest detection surface (¶¶0143-0145);
process the one or more captured images to recognise the potential presence of a target pest on the pest detection surface (¶¶0146-0152); and
transmit data from the one or more captured images in response to recognising the potential presence of one or more the target pest (¶¶0102-0104); and
a server (¶0112; ¶0137) configured to:
receive the transmitted data (¶0112);
process the transmitted data to verify the potential presence of the target pest on the pest detection surface (¶0203); and
provide an output indicating the verification (¶0203: “Upon the occurrence of certain triggers as determined by the networked Object Detection Systems, one or more of the pesticide emitters may emit pesticide”).

the system of claim 1, wherein the image capture device is configured to be mounted in a fixed spatial relationship with the pest detection surface (fig. 1: light detector 110 is attached to interaction volume 102).

Concerning claim 4, Weber-Grabau further teaches the system of claim 1, wherein the pest detection surface comprises part of or is attached to a housing of the at least one remote camera system (fig. 1: open ends 102A and 102B are a part of interaction volume 102).

Concerning claim 6, Weber-Grabau further teaches the system of claim 1, wherein the at least one remote camera system further comprises a sensor to detect the target pest to trigger capture of an image (0179).

Concerning claim 7, Weber-Grabau further teaches the system of claim 1, wherein the at least one remote camera system further comprises a pest attractant (¶0150).

Concerning claim 11, Weber-Grabau further teaches the system of claim 1, wherein one or both of the server the at least one remote camera system is configured to input external environment information and wherein one or both of the image capture and image processing by the at least one camera system are responsive to the external environment information (¶0091).

Concerning claim 13, Weber-Grabau further teaches the system of claim 11, wherein the external environment information comprises a time of day, weather information, a time of year, temperature information, humidity information, insect population data, user input data specifying , or any combination thereof (¶0111).

Concerning claim 14, Weber-Grabau further teaches the system of claim 11, wherein one or both of the server and the at least one remote camera system is configured to adapt the at least one remote camera system in response to the transmitted data (¶0203: “Upon the occurrence of certain triggers as determined by the networked Object Detection Systems, one or more of the pesticide emitters may emit pesticide”).

Concerning claim 21, Weber-Grabau further teaches the system of claim 1, wherein the server is further configured to provide the output in response to the verification (¶0203: “Upon the occurrence of certain triggers as determined by the networked Object Detection Systems, one or more of the pesticide emitters may emit pesticide”).

Concerning claim 22, Weber-Grabau further teaches the system of claim 1, wherein the at least one remote camera system is configured to detect more than one pest species (¶0135).

Concerning claim 23, Weber-Grabau teaches a server configured to:
receive data transmitted from a remote camera system that comprises a pest detection
surface, the data based on one or more images of the pest detection surface captured by the remote camera system, the data representing the potential presence of a target pest on the pest detection surface (fig. 1: light detector 110; ¶0076; ¶0112; ¶¶0143-0145);
process the transmitted data to verify the potential presence of the target pest on the pest detection surface (¶¶0146-0152; ¶0203); and
provide an output indicating the verification ( ¶0203: “Upon the occurrence of certain triggers as determined by the networked Object Detection Systems, one or more of the pesticide emitters may emit pesticide”).

Claim 25 is the corresponding method to the system of claim 1 and is rejected under the same rationale.

Concerning claim 27, Weber-Grabau further teaches the system of claim 7, wherein the target pest comprises one or any combination of a fruit fly, a bed bug, a silverfish, a cockroach, an insect (¶0015), and an arthropod.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weber-Grabau (US 2016/0245916 A1) in view of Workman et al. (US 20170286772 A1).

Concerning claim 2, Weber-Grabau teaches the system of claim 1. Not explicitly taught is the system, wherein the at least one remote camera system is further configured to process the data from the one or more captured images to reduce a quantity of data to be transmitted by selecting a data segment from the one or more captured images restricted in one or both of time and space.
Workman et al. (hereinafter Workman) teaches a horticultural monitoring system, wherein the at least one remote camera system is further configured to process the data from the one or more captured images to reduce a quantity of data to be transmitted by selecting a data segment from the one or more captured images restricted in one or both of time and space (¶0047; ¶0058: image compression). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Weber-Grabau by Workman, ¶0058).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weber-Grabau (US 2016/0245916 A1).

Concerning claim 5, Weber-Grabau teaches the system of claim 1. Weber-Grabau does not explicitly teach but does nevertheless render obvious that the pest detection surface is no more than 30 centimeters from the image capture device.
It is further noted that in Weber-Grabau, because the image capture device is attached to interaction volume, that the pest detection surface is in close proximity to the image capture device. It is immediately obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, the approach of limiting the proximity to no more than 30 centimeters could have been chosen. Such a modification is merely a use of known technique to improve similar devices (methods, or products) in the same way. Either approach would have been an obvious design choice.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber-Grabau (US 2016/0245916 A1) in view of Willenberg et al. (US 20180231550 A1).


Willenberg et al. (hereinafter Willenberg) teaches a passive insect surveillance sensor device, wherein the pest attractant comprises a pheromone or a kairomone (¶0060). It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Willenberg into the Weber-Grabau invention and use a pheromone as a pest attractant in order to affect the behavior or biology of an insect.

Concerning claim 9, Weber-Grabau teaches the system of claim 1. Weber-Grabau further teaches the use of a pest attractant. Not explicitly taught is the system, wherein the pest attractant comprises one or any combination of: a patterned surface, an ultraviolet reflector, a physical structure, a heat source, and a food for the target.
Willenberg et al. (hereinafter Willenberg) teaches a passive insect surveillance sensor device, wherein the pest attractant comprises one or any combination of: a patterned surface, an ultraviolet reflector, a physical structure, a heat source, and a food for the target (¶0069). It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Willenberg into the Weber-Grabau invention and food as a pest attractant. Such a modification is simple substitution of one known element for another to obtain predictable results.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weber-Grabau (US 2016/0245916 A1) in view of Alexander et al. (US 20190000019 A1).

Concerning claim 15, Weber-Grabau teaches the system of claim 1. Not explicitly taught is the system, wherein the at least one remote camera system is further configured to: process the one or more captured images using reference data to determine a first detection probability; compare the first detection probability to a first predetermined probability threshold; and recognise the potential presence of the target pest on the pest detection surface based on the first detection probability being greater than the first predetermined probability threshold.
Alexander et al. (hereinafter Alexander) teaches a method for automating the transfer of plants, configured to: 
process the one or more captured images using reference data to determine a first detection probability (¶0058: calculate a probability from the optical scan); 
compare the first detection probability to a first predetermined probability threshold (¶0058: probability of pest presence); and 
recognise the potential presence of the target pest on the pest detection surface based on the first detection probability being greater than the first predetermined probability threshold (¶0058: detecting if the probability of pest presence exceeds the threshold). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Weber-Grabau by adding the teachings of Alexander in order to infer the presence of pests (Alexander, ¶0058).

Concerning claim 18, Weber-Grabau teaches the system of claim 1. Not explicitly taught is the system, wherein the server is further configured to: process the transmitted data using reference data to determine a second detection probability; compare the second detection 
It should be noted that claim 18 references a second detection probability and a second predetermined probability threshold, however, nowhere in the claim or independent claim 1 is a first probability or a first predetermined probability threshold established. Accordingly, the claimed second detection probability and a second predetermined probability threshold are being treated merely as a detection probability and a predetermined probability threshold.
Alexander et al. (hereinafter Alexander) teaches a method for automating the transfer of plants, wherein the server (¶0011) is further configured to: 
process the transmitted data using reference data to determine a second detection probability (¶0058: calculate a probability from the optical scan); 
compare the second detection probability to a second predetermined probability threshold; (¶0058: probability of pest presence); and 
verify the potential presence of the target pest on the pest detection surface based on the second detection probability being greater than the second predetermined probability threshold (¶0058: detecting if the probability of pest presence exceeds the threshold). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Weber-Grabau by adding the teachings of Alexander in order to infer the presence of pests (Alexander, ¶0058).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425